Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr.  Justin Lee on 2/23/22.

The application has been amended as follows: 
Claim 1: A display device comprising: a display panel; a panel disposed at a rear of the display panel; the panel comprising a core disposed between a front skin and a rear skin; a module cover configured to cover the display panel and the panel; the module cover comprising a first body and a second body which extends from the first body and is disposed between the front skin and the display panel; and a first adhesive member disposed between the front skin and the second body, wherein the core comprises: a first core portion which has a first width in a front and rear direction, and at least one second core portion which has a second width smaller than the first width in the front and rear direction, and wherein: a portion at the front skin is recessed and corresponds to the second core portion; the recessed portion is stepped down from a portion of the front skin corresponding to the first core portion; 17Docket No. 3110-3103C1 the recessed portion is spaced apart from the display panel and the first adhesive member is attached to the recessed portion; and the second body is accommodated in the recessed portion.  
Claims 14-15 (cancelled)
Claim 16: The display device according to claim 1, wherein a recessed depth of the recessed portion is greater than or equal to a sum of the thicknesses of the first adhesive member and the second body.  
Claim 17: The display device according to claim 1, wherein: a portion at the front skin is recessed and corresponds to the second core; the recessed portion is stepped down from a portion of the front skin corresponding to the first core portion; the recessed portion is spaced apart from the display panel; and a nut is fixed to the second core and the recessed portion.  
Claim 18: The display device according to claim 1, wherein: a portion at the rear skin is recessed and corresponds to the second core portion; the recessed portion is stepped down from a portion of the rear skin corresponding to the first core portion; and a nut is fixed to the recessed portion.


Reasons for Allowance

Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In et al. (US 9398711 B2) discloses a display device (1d in figs 6-7) comprising: a display panel (20b); a panel (reinforcing member 90) disposed at a rear of the display panel and comprising a core (93 in figs 6-7) disposed between a front skin (95 in figs 6-7) and a rear skin (96 in figs 6-7); a module cover (middle mold 45 in figs 6-7) configured to cover the display panel; the module cover comprising a first body (see fig A) and a second body (see fig A) which extends from the first body and is disposed between the front skin and the display panel.

    PNG
    media_image1.png
    795
    1438
    media_image1.png
    Greyscale




a display device including, along with other limitations, a portion at the front skin is recessed and corresponds to the second core portion; the recessed portion is stepped down from a portion of the front skin corresponding to the first core portion; 17Docket No. 3110-3103C1 the recessed portion is spaced apart from the display panel and the first adhesive member is attached to the recessed portion; and the second body is accommodated in the recessed portion as set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NIDHI THAKER/Primary Examiner, Art Unit 2835